Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed.
Regarding Claim 1,
	Abe discloses (Fig. 2) An electronic device, comprising: an array of pixels (111) having an outermost edge surrounded by a border region (everything outside 111); a display cover layer (the protective layer on top of 111) having a first portion that overlaps the array of pixels (111). 
	Magi discloses (Fig. 1a) and array of pixels (18a) and a light scattering metallic frame 24a. Magi does not disclose a light scattering structure embedded within the second portion of the display cover layer.
The prior art does not disclose nor would it be obvious to one of ordinary skill in the art to include another reference to disclose a second portion that overlaps the border region, wherein the display cover layer includes a light-scattering structure that is embedded within the second portion of the display cover layer; and a light-emitting device that adjacent to the array of pixels and that is configured to produce light that illuminates the light-scattering structure.
Claims 2-15 depends on Claim 1, therefore are allowable.
Regarding Claim 16,
	Abe discloses (Fig. 2) An electronic device, comprising: an array of pixels (111) having an outermost edge surrounded by a border region (everything outside 111); a display cover layer (the protective layer on top of 111) having a first portion that overlaps the array of pixels (111). 
	Magi discloses (Fig. 1a) A wristwatch, comprising: a housing; a wristband coupled to the housing; and array of pixels (18a) and a light scattering metallic frame 24a. Magi does not disclose a light scattering structure embedded within the second portion of the display cover layer.
The prior art does not disclose nor would it be obvious to one of ordinary skill in the art to include another reference to disclose organic light-emitting diode pixels configured to display an image in an active area; a display cover layer coupled to the housing, wherein the display cover overlaps the pixels, wherein the display cover layer has opposing inner and outer surfaces, and wherein a light-scattering structure is embedded within the display cover layer between the inner and outer surfaces; and a light-emitting device configured to illuminate the light-scattering structure. 
Claims 17 depends on Claim 16, therefore are allowable.
Regarding Claim 18,
	Abe discloses (Fig. 2) An electronic device, comprising: an array of pixels (111) having an outermost edge surrounded by a border region (everything outside 111); a display cover layer (the protective layer on top of 111) having a first portion that overlaps the array of pixels (111). 
	Magi discloses (Fig. 1a) A wristwatch, comprising: a housing; a wristband coupled to the housing; and array of pixels (18a) and a light scattering metallic frame 24a. Magi does not disclose a light scattering structure embedded within the second portion of the display cover layer.
The prior art does not disclose nor would it be obvious to one of ordinary skill in the art to include another reference to disclose wherein the display cover layer comprises an embedded laser- marked light-scattering structure; an array of pixels configured to display an image, wherein the display cover layer has a first portion that 6overlaps the array of pixels and a second portion that forms a ring-shaped border region that surrounds an outermost peripheral edge of the array of pixels and wherein the embedded laser- marked light-scattering structure is in the ring-shaped border region; and a light-emitting device configured to produce light that illuminates the laser-marked light-scattering structure.
Claims 19,20 depends on Claim 18, therefore are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579. The examiner can normally be reached 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUCY P CHIEN/Primary Examiner, Art Unit 2871